              Case 2:20-cr-00148-JLR Document 43 Filed 01/06/21 Page 1 of 2




 1
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT FOR THE
 6                            WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8      UNITED STATES OF AMERICA,                      NO. CR20-148 JLR
 9
                             Plaintiff,
10                                                     CONSENT TO RULE 11 PLEA IN
11                     v.                              A FELONY CASE BEFORE A
                                                       UNITED STATES MAGISTRATE
12      KELLY THOMAS JACKSON,                          JUDGE
13
                             Defendant.
14
15         I have been advised by my attorney and by the United States Magistrate Judge of my
16 right to enter my pleas in this case before a United States District Judge. I hereby declare my
17 intention to enter pleas of guilty in the above case, and I request and consent to the
18 acceptance of my plea by a United States Magistrate Judge pursuant to Rule 11 of the
19 Federal Rules of Criminal Procedure. I understand that if the United States Magistrate Judge
20 orders the preparation of a presentence investigation report, the assigned United States
21 //
22 //
23 //
24
25
26
27
28
     CONSENT TO RULE 11 PLEA - 1                                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-cr-00148-JLR Document 43 Filed 01/06/21 Page 2 of 2




1 District Judge will then decide whether to accept or reject my pleas of guilty and any plea
2 agreement I may have with the United States and will adjudicate guilt and impose sentence.
3         DATED this 6th day of January, 2021.
4
5
                                             V.-DFNVRQ E\FRXQVHOZFRQVHQWE\.-
                                            _________________________________
6
                                            KELLY THOMAS JACKSON
7                                           Defendant
8
9
                                             V5*ROGVPLWK
                                            _________________________________
10
                                            ROBERT GOLDSMITH
11                                          Attorney for Defendant
12
13                                          APPROVED:
14
15                                           /s Todd Greenberg
16                                          ________________________________
                                            TODD GREENBERG
17                                          Assistant United States Attorney
18
19
20
21
22
23
24
25
26
27
28
     CONSENT TO RULE 11 PLEA - 2                                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
